ALLOWABILITY NOTICE
This action is in response to the amendment filed 30 June 2020. 
	Claims 1 – 4, 6 – 14, and 16 – 20 are pending and have been examined; claims 5 and 15 have been cancelled by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2020 has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 

6. (Currently Amended) The method of claim [[6]] 1, further comprising: obtaining a plurality of depth measurements corresponding to the plurality of images; and responsive to obtaining the shelf edge location, performing a validation of the shelf edge location based on the depth measurements.

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 4, 6 – 14, and 16 – 20 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	The claimed invention provides for a practical application of the previously identified abstract ideas. At minimum, the limitations of wherein each text region is indicated by a set of pixel coordinates within the corresponding image obtained from the image sensor and retrieving from a repository a shelf edge location in the common frame of reference based on navigational data associated with each of the plurality of images and discarding any text regions that are not coincident with the shelf edge location provide for a specific manner of using data from image sensors accurately identify text regions, and provides for a specific improvements over prior systems. 

35 U.S.C. §102 / §103
	The closest prior art of record includes Wu et al.  (U.S. 2015/0363758), Morandi et al. (U.S. 9,135,491), and Venable et al. (U.S. 10,019,803). 
	The combined references of Wu et al., Morandi et al., and Venable et al. fail to teach the claimed invention.  Applicant's arguments filed on 30 June 2020 (page 7 in particular) are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1 – 4, 6 – 14, and 16 – 20 are allowable over this prior art of record (see MPEP 1302.14).

	Other close art of record includes Zhang et al. (U.S. 9,247,211), which discloses a system and method for video content analysis using depth sensing; Schwartz (U.S. 2016/0171336), which discloses realogram scene analysis of images: multiples for scene analysis; Davis et al. (U.S. 2016/0364634), which discloses methods and arrangements for identifying objects; Skaff et al. (U.S. 2017/0286773), which discloses a planogram assisted inventory system and method; Blanford et al. (U.S. 2003/0094494), which discloses methods and apparatus for detection and processing of supplemental bar code labels; and Groenovelt et al. (U.S. 2009/0063307), which discloses detection of stock out conditions based on image processing.
	However, with respect to exemplary independent claim 1, the other close art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 9am-530pm. Examiner’s fax phone number is (571) 270-6288.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683